Citation Nr: 1044074	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for osteoarthritis of 
the left knee and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960. 

In a rating decision dated in February 2007, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the Veteran's 
claim for service connection for osteoarthritis of the left knee.  
He was notified of this determination and of his right to appeal 
by a letter dated the same month.  Under 38 C.F.R. § 3.156(b), 
new and material evidence received prior to the expiration of the 
appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning of 
the appeal period.  See Charles v. Shinseki, 587 F.3d. 1319, 1323 
(Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 
(Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 
307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  
Although in December 2007 the Veteran sought to reopen his claim, 
he did not, within one year of notice of the February 2007 rating 
decision, express disagreement with the rating action.  While the 
Veteran did indicate that VA treatment records were available to 
support his request, such records did not relate to the stated 
reason for denial of the claim in February 2007, a lack of 
evidence establishing a nexus between his current arthritis of 
the left knee and military service.  Thus, this evidence is not 
material.  Nor did his bare statement itself provide any new and 
material information concerning his claim.  See Voracek v. 
Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (the definition of "new 
and material evidence" in paragraph (a) of 38 C.F.R. § 3.156 
applies to paragraph (b), and therefore to be material, the 
evidence must relate to an unestablished fact necessary to 
substantiate the claim).  Consequently, service connection for 
osteoarthritis of the left knee may be considered on the merits 
only if new and material evidence has been received since the 
time of the February 2007 adjudication.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (2010).

By rating action dated in January 2008, the RO concluded that new 
and material evidence had been submitted to reopen the claim, 
however, the Veteran's claim for service connection for 
osteoarthritis of the left knee remained denied.  He filed a 
timely appeal to the Board of Veterans' Appeals (Board).

Despite the determination reached by the RO with respect to the 
claim, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In June 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The issue of entitlement to service connection for osteoarthritis 
of the left knee on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for osteoarthritis of the 
left knee was last denied in an unappealed rating decision issued 
in February 2007.

2.  The subsequently received evidence that is not cumulative or 
redundant of the evidence previously of record relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for osteoarthritis of the left knee, and is 
sufficient to raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of February 2007, which denied service 
connection for osteoarthritis of the left knee, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the February 2007 determination 
is new and material, and the appellant's claim for service 
connection for osteoarthritis of the left knee is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the fully favorable determination with respect to 
whether new and material evidence has been submitted, and the 
Board's decision to remand the issue of entitlement to service 
connection for osteoarthritis of the left knee on the merits, no 
further discussion of VCAA compliance is necessary.


Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); Barnett, supra.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the Veteran's claim for service connection for 
osteoarthritis of the left knee was last previously denied in the 
February 2007 rating action.  Therefore, the Board must review, 
in light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since that 
determination.  The prior evidence of record is important in 
determining newness and materiality for the purposes of deciding 
whether to reopen a claim.  Id.


Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The RO last denied the Veteran's claim for service connection for 
osteoarthritis of the left knee in February 2007 on the basis 
that the evidence failed to establish that the Veteran's current 
arthritis of the left knee is related to military service.  He 
did not appeal that decision and it became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

The evidence of record at the time of the February 2007 
determination consisted of the service treatment records, a VA 
treatment report, and a written statement from the Veteran.  The 
service treatment records show that in April 1958, the Veteran 
presented with a complaint of intermittent pain in the left knee.  
The examiner noted that it was believed to be a soft tissue 
injury.  An X-ray taken at that time revealed no evidence of any 
radiographic abnormality.  In May 1959, the Veteran reported that 
he had been in an automobile accident that month.  He was treated 
for a laceration of the left knee which was sutured.  He 
subsequently developed cellulitis in the left knee and was 
treated for such.  A May 1989 VA report of left knee X-rays 
indicated an impression of minimal osteoarthritis.  The Veteran 
claimed that his current left knee condition is the result of the 
left knee automotive accident injury he sustained during active 
service.  

The evidence received since the February 2007 decision consists 
of additional VA treatment reports, additional written statements 
from the Veteran, and testimony provided by the Veteran during a 
Travel Board hearing before the undersigned Veterans Law Judge.  
The Veteran testified that subsequent to discharge from active 
service in 1960, he received treatment for his left knee swelling 
on several occasions, including having fluid drawn.  This 
additional evidence creates a clearer picture of the 
circumstances that substantiate the Veteran's claim.  See Hodge, 
supra.

Thus, upon review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that the evidence relates to a 
previously unestablished fact, that is, a possible relationship 
between the Veteran's current left knee osteoarthritis and active 
service.  Further, the additional evidence furnishes a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for osteoarthritis of the left knee.  Thus, the Board 
finds that the evidence is sufficiently new and material to 
reopen the claim.


ORDER

New and material evidence having been submitted, the claim for 
service connection for osteoarthritis of the left knee is 
reopened, and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
on the merits.

As noted above, the service treatment records show that in May 
1959, the Veteran was treated, following an automobile accident, 
for a laceration of the left knee which was sutured.  Further, a 
May 1989 VA report of left knee X-rays indicates an impression of 
minimal osteoarthritis and recent VA treatment records show that 
the Veteran has reported numbness and tingling in the left knee.  
The Veteran claims that his current left knee condition is the 
result of the left knee automotive accident injury he sustained 
during active service.  He testified during a June 2010 hearing 
before the undersigned Veterans Law Judge that he has continued 
to have problems with his left knee since his discharge from 
active service.

The Board observes that the Veteran was scheduled for a VA 
examination in January 2007 to evaluate his left knee condition 
and its possible relationship to service, however, he failed to 
report for such.  In the May 2008 notice of disagreement, the 
Veteran indicated that he had never received notice of the 
appointment for the VA examination, and requested that a VA 
examination be rescheduled.  Additionally, during the June 2010 
hearing, the Veteran stated that he would report for a VA 
examination if he were scheduled for and notified of such.   

In light of the above, the Board finds that another VA 
examination should be scheduled for the Veteran to determine the 
nature of the any current left knee condition and its possible 
relationship to active service, including the conditions that 
were treated therein.  See 38 C.F.R. § 3.159(c)(4) (2010); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a reopened claim, the claim will be 
denied.

Additionally, during the June 2010 hearing, the Veteran reported 
that he had received post-service treatment for his left knee 
condition, including having fluid drawn.  On remand, the Veteran 
should be asked to identify any VA treatment and properly 
complete release forms to include the name and address for any 
private treatment he has received since discharge from active 
service for his claimed left knee condition.  If the Veteran 
provides the necessary information and release, the RO/AMC should 
seek to secure the records of such treatment.  Ongoing VA medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide the names and addresses of all 
medical care providers, both VA and private, 
who have treated him for his left knee 
condition since discharge from active 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to obtain 
copies of all treatment records referred to 
by the Veteran which are not already 
contained in the claims file.   Relevant VA 
treatment records from the Miami, Florida VA 
Medical Center dating since September 2008 
should also be obtained.

2.  Schedule the Veteran for a VA joints 
examination to determine the nature of any 
current left knee condition and to obtain an 
opinion as to the likelihood that any 
existing left knee condition is related to 
active service.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all left knee 
conditions identified.  Additionally, the 
examiner should opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any diagnosed 
current left knee condition is related to the 
Veteran's active military service, to include 
the automotive accident left knee injury that 
occurred therein. 

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


